tax exempt and government entities department of the treasury internal_revenue_service washington d c may uniform issue list tep ra legend taxpayer a ira b bank c account d amount dear this is in response to a request for a private_letter_ruling dated date as supplemented by correspondences dated march april and in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from ira b taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her responsibility to care for her mother and her mother’s deteriorating medical_condition which impaired her ability to manage her financial affairs taxpayer a further represents that amount has not been used for any other purpose taxpayer a maintained ira b an individual_retirement_account ira under sec_408 of the code with bank c on date taxpayer a received notice from financial_institution c that her certificate of deposit cd within ira b was due for renewal seeking an investment vehicle offering a higher rate of return on date taxpayer a took a distribution of amount from ira b and deposited it into non-ira account d also with bank c taxpayer a represents she intended to rollover the distribution into a higher paying cd within the 60-day period taxpayer a is the primary caretaker for her 100-year old mother over the last several years the health of taxpayer a’s mother has declined and worsened in the period after the distribution specifically during the 60-day rollover period taxpayer a’s mother became completely sedentary and developed additional serious medical issues taxpayer a spent much of her time caring for her mother who required numerous medical visits physical therapy and surgery care as the result of her medical_condition as a result taxpayer a failed to roll over amount into another ira within her 60-day rollover deadline the ruling_request is accompanied by letters from taxpayer a’s mother’s physicians which describe the medical conditions and the care provided by taxpayer a during the 60-day rollover period based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her responsibility to care for her mother and her mother’s worsening medical_condition which impaired taxpayer a’s ability to manage her financial affairs during the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to transfer an amount not to exceed amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at l d sincerely yours cotte a within manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
